322 S.W.3d 640 (2010)
STATE of Missouri, Respondent,
v.
Jeremiah I. GEORGE, Appellant.
No. WD 71588.
Missouri Court of Appeals, Western District.
October 19, 2010.
Alexa I. Pearson, Columbia, MO, for appellant.
Shaun J. Mackelprang and Terrence M. Messonnier, Jefferson City, MO, for respondent.
Before Division One: JAMES M. SMART, JR., Presiding Judge, MARK PFEIFFER, Judge and CYNTHIA L. MARTIN, Judge.

ORDER
PER CURIAM:
Jeremiah George appeals his conviction of assault in the second degree, a Class C felony, section 565.060, following a jury trial. Jeremiah contends (1) that the trial court plainly erred because there was insufficient evidence presented at trial to find him guilty beyond a reasonable doubt; *641 (2) that the trial court erred in overruling his motion to quash the jury panel because during voir dire a venireperson stated that he knew Jeremiah had been in trouble in school; and (3) that the trial court plainly erred in failing to sua sponte declare a mistrial when the State's attorney played a recording of a telephone call made by Jeremiah from jail containing statements by Jeremiah regarding his prior criminal history. We affirm. Rule 30.25(b).